DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendment filed on July 1, 2022. 
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on July 1, 2022 has been entered

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C 103 rejection, the applicant argues in pages 11-12 that the cited combination of Song and Siegal does not teach or suggest the limitation “a memory configured to store one or more pieces of first position information and one or more first communication rates at which data is transmittable by the flight vehicle” and “extract… a first piece of the one or more pieces position information, among the first position information corresponding to one of the one or more first communication rates that is equal to or greater than the second communication rate from the memory” because the applicant argues that Song’s “preset standard” is not information received from the drone. The examiner respectfully disagrees as Song states the drone is able to (“transmit information on the measured current position and the measured signal quality to the drone control apparatus 210” [0065] and “The path determination unit may update the radio wave environment information based on position information and signal quality information of the wireless communication network received from the flying drone.” [0011]) which shows that the flight device, or drone, both receives and transmits data, which the radio environment data and signal quality based on position of the drone can be measured from. When considering the reference as a whole, Song teaches that the radio environment and signal quality is measured for the communication of receiving and transmitting data between the drone and the communication network. Song also states (“The path determination unit may determine the flight path and the flight altitude so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information” [0010]), where the preset standard radio wave environment is comparable to the second communication rate that is stored in the memory, as it is a value of signal quality that is prestored and used to compare to the current signal qualities. Although Song uses a “preset standard”, it is still capable of measuring, comparing, transmitting the communication environment information. See detailed rejection below. 
Applicant’s arguments with respect to claim(s) 1 regarding Song not teaching the amended limitation “receiv[ing], from the flight vehicle, a second communication rate at which the flight vehicle transmits data,” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See detailed rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20170025021 A1) in further view of Siegel et al. (US 20150370251 A1) and Annapureddy et al. (US 9046370 B2).
Regarding claims 1-20: 
With respect to claims 1, 11, and 18, Song teaches: 
a memory configured to store one or more pieces of first position information and one or more first communication rates at which data is transmittable by the flight vehicle at one or more positions indicated by the one or more pieces of first position information in association with each other; (“the path determination unit 215 may update the radio wave environment information of the wireless communication network 400 stored in the storage unit 213 based on the position information received from the flying drone 100 and the signal quality information of the wireless communication network 400.” [0064], “transmit information on the measured current position and the measured signal quality to the drone control apparatus 210” [0065], “The path determination unit may update the radio wave environment information based on position information and signal quality information of the wireless communication network received from the flying drone.” [0011])
a processor; (“the communication unit 211, the storage unit 213, the path determination unit 215, and the control unit 217 illustrated in FIGS. 2 and 3 may be implemented on one or more computing devices including one or more processors” [0077]) 
extract a first piece of the one or more of the first position information corresponding to one of the one or more first communication rates that is equal to or greater than the second communication rate from the memory; (“the path determination unit 215 may update the radio wave environment information of the wireless communication network 400 stored in the storage unit 213 based on the position information received from the flying drone 100 and the signal quality information of the wireless communication network 400.” [0064], “receiving information on a departure and a destination of a drone received from a drone operation system; determining a flight path and a flight altitude of the drone based on the information on a departure and a destination, prestored radio wave environment information of the wireless communication network according to a spatial position, and prestored flight restriction information; and transmitting the flight path and the flight altitude to at least one of the drone and the drone operation system.” [0016], “The path determination unit may determine the flight path and the flight altitude so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information” [0010])
control an operation of the flight vehicle by outputting the extracted first piece of the one or more pieces of first position information to the flight vehicle; (“The control unit 217 may generate control information for the flying drone 100 based on the position information received from the flying drone 100 and the flight restriction information stored in the storage unit 213.” [0070], “The control unit may generate a control signal for changing at least one of a flight direction and a flight altitude of the flying drone when the flying drone approaches or enters the flight restricted area based on the position information, and transmit the control signal to the flying drone.” [0014]) 
Song does not explicitly teach outputting the position information, but Siegal teaches (“Input-output devices 225 may be operatively connected to one or more transceivers 230.” [0033], “Transceiver 230 may also include a location determination technology that enables the determination of a current geographic position” [0038], “The display and related input/output devices 225 such as keyboards, audio input mechanisms and the like may be directly associated with computing system 103 or separate, but in communication with such a device” [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus and Siegel’s drone output system so that (“drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002]).
Song and Siegal does not teach, but Annapureddy teaches:
receive, from the flight vehicle, a second communication rate at which the flight vehicle transmit data; (“the mobile device 104 may periodically receive the crowd-sourced wireless network accessibility information from the centralized database 208. As such, the mobile device 104 may receive wireless network accessibility information for wireless networks 106 (FIG. 1) that it has not previously traveled through, but another mobile device 104 has... The centralized database 208 may store the following information corresponding to wireless network accessibility of the wireless networks 106: network number, network type, network name, latitude, longitude, average signal strength, congestion level, time, and average speed.” (column 6, lines 31-35)). This shows that the system receives a plurality of communication strength information from multiple areas at which the system transmits data. The system is capable of receiving a first and a second communication rate as well as more communication rates of other surrounding areas. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus and Siegel’s drone output system with Annapureddy’s network strength information so that (“the navigation route provided may instruct the user to travel through those geographical zones having no loss of network availability” See Annapureddy (column 4, lines 35-38)) thereby ensuring the appropriate communication connectivity. 

With respect to claims 2, 12 and 19, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claims 1, 11, and 18. 
The combination of Song, Siegel, and Annapureddy teaches a drone control apparatus and drone routing system of claims 1, 11, and 18. Song further teaches: 
select, when a piece of third position information indicating a present location of the flight vehicle and a piece of fourth position information indicating a destination of the flight vehicle are input, a piece of the one or more first position information of a position on a shortest path among one or more paths from the present location to the destination, each of which passes one of the one or more positions indicated by the extracted first piece of the one or more pieces of first position information, using a shortest path search method; (“the flying drone 100 may measure quality of a signal received from the base station 400-1, 400-2, or 400-N of the wireless communication network 400 to which the flying drone 100 connects, and a current position, and transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 connects.” [0065], “the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination on a shortest path in an area other than the area in which the flight of the drone 100 is restricted or prohibited, a radio wave shaded area, or an area in which interference or noise is severe.” [0059], “The path determination unit may determine the flight path and the flight altitude so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information” [0010])
output the selected piece of first position information; (“determining a flight path and a flight altitude of the drone based on the information on a departure and a destination, prestored radio wave environment information of a wireless communication network according to a spatial position, and prestored flight restriction information; and transmitting the flight path and the flight altitude to at least one of the drone and the drone operation system” [0024]) 

With respect to claim 3, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Song, Siegel, and Annapureddy teaches a drone control apparatus and drone routing system of claim 2. Song further teaches select, out of the extracted first piece of the one or more pieces of first position information, a predetermined piece of first position information corresponding to a corner or corners of an area in which communication can be performed at a communication rate equal to or greater than the second communication rate and select a piece of first position information of one or more positions on a shortest path connecting positions within the area among one or more paths from the present location to the destination each of which passes one or more positions among the one or more positions indicated by the selected piece or pieces of first position information, using a shortest path search method; (“the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information of the wireless communication network 400 stored in the storage unit 213, and avoids the flight restricted area in which the flight of the drone 100 is restricted or prohibited based on the flight restriction information.” [0058])
However, while Song teaches the comparing of communication rates in a position to a preset value, Song does not teach determining the shortest path. Siegel teaches (“The route decider program 215a may calculate a time estimate for the whole route or parts of the route, for example based on time estimates to traverse each segments, and time estimate to complete the transition at each node… The routing approaches discussed herein may be used to determine the quickest route through a set of flight segments and nodes.” [0055]) in which the shortest path is calculated using time in between individual flight segment nodes. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus, Annapureddy’s network strength information, and Siegel’s route navigation so that (“drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002] and “a variety of inputs may be useful in computing cost functions for routing” See Siegel [0106]). 

With respect to claims 4 and 14, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claims 2 and 12. 
The combination of Song, Siegel, and Annapureddy teaches a  drone control apparatus and drone routing system of claims 2 and 12. However Song does not teach but Siegel teaches wherein the shortest path search method is a Dijkstra method; (“existing VRP solutions may be useful in determining drone routes ahead of time, given the placement of vertices 531-538 and relevant costs. Costs C may be as simple as the distance between vertices or the time required to travel between two vertices. Is these applications, established routing algorithms such as Dijkstra's algorithm… may be useful” [0093]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus, Annapureddy’s network strength information, and Siegel’s route navigation so that (“drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002] and “established routing algorithms such as Dijkstra's algorithm… may be useful” See Siegel [0093]). 

With respect to claims 5 and 15, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claims 2 and 12. 
The combination of Song, Siegel, and Annapureddy teaches a  drone control apparatus and drone routing system of claims 2 and 12. Song further teaches:
perform first discrimination of whether or not a predetermined base station exists on the shortest path and, when a result of the first discrimination is positive, calculates a time point at which the flight vehicle passes a position of the predetermined base station; (“Specifically, the flying drone 100 may measure quality of a signal received from the base station 400-1, 400-2, or 400-N of the wireless communication network 400 to which the flying drone 100 connects, and a current position, and transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 connects.” [0065])
However, while Song teaches the drone communicating with a base station, Song does not teach the base station being on the path and calculating a time point to pass the base station. Siegel teaches (“These satellite-positioning systems may be coupled with a map-based navigation system that may provide estimates for time of arrival the closest nodes within a geographical distance threshold to the drone.” [0040], “At block 710, the drone delivery system 100 determines flying options for a drone 105 as discussed above including such things as pickup nodes, segments, pickup queue time and delivery time based on predicted vehicle nodes and segment by way, for example, of route decision program 215a.” [0119]) where the drone system calculates the time to reach a nodal destination that is on its path. 
Song further teaches outputs a piece of time point information indicating the calculated time point, and notifies the connected predetermined base station of the piece of time point information input from the selection unit; (“transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 connects.” [0065]). However, while Song teaches the drone communicating with a base station, Song does not teach notifying the station of the calculated time of passing. Siegel teaches (“The drone then sends and receives the projected rendezvous location at the time the drone will rendezvous.” [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus, Annapureddy’s network strength information, and Siegel’s route navigation and time information so that “drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002] and “it is desirable to be able to estimate the amount of time that a drone will take to pick-up and rendezvous” See Siegel [0077]. 

With respect to claim 6, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Song, Siegel, and Annapureddy teaches a  drone control apparatus and drone routing system of claim 1. Song further teaches: 
wherein the memory stores the one or more pieces of first position information and one or more pieces of flight information that indicates whether or not a flight vehicle is allowed to fly over one or more positions indicated by the one or more pieces of first position information in association with each other; (“The storage unit 213 stores radio wave environment information of the wireless communication network 400 and flight restriction information according to a spatial position” [0052], “flight restriction information may include information on at least one of a flight restricted area in which flight of the drone is restricted or prohibited and a function restricted area in which it is necessary to restrict functions of the drone.” [0054]).
the processor is further configured to extract, out of the extracted first piece of the one or more pieces first position information, one or more pieces of first position information with which one or more pieces of flight information indicating that a flight vehicle is allowed to fly over the one or more positions indicated by the one or more pieces of first position information is associated in the memory; (“Referring to FIG. 5, the drone control apparatus 210 receives position information and signal quality information of the wireless communication network 400 from the flying drone 100 (510). Then, the drone control apparatus 210 updates the radio wave environment information of the wireless communication network 400 according to the prestored spatial position using the received position information and the received signal quality information of the wireless communication network 400 (520).” [0085-0086]). Because the drone has the information on where communication is possible according to its position, it has the information indicating that a flight vehicle is allowed to fly over a position in relation to its signal.

With respect to claims 7 and 16, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claims 1 and 11.
The combination of Song, Siegel, and Annapureddy teaches a  drone control apparatus and drone routing system of claims 1 and 11. Song further teaches wherein when a piece of fifth position information and a fifth communication rate measured at a position indicated by the piece of fifth position information are input from the flight vehicle, the processor is further configured to update the first communication rate in the memory corresponding to the input piece of fifth position information with the input fifth communication rate; (“according to an exemplary embodiment of the present disclosure, the path determination unit 215 may update the radio wave environment information of the wireless communication network 400 stored in the storage unit 213 based on the position information received from the flying drone 100 and the signal quality information of the wireless communication network 400.” [0064], “Based on the position information received from the flying drone 100 via the communication unit 211 and the signal quality information of the wireless communication network 400, the path determination unit 215 may update radio wave environment information for an area corresponding to the received position information in the radio wave environment information of the wireless communication network 400 stored in the storage unit 213.” [0066])

With respect to claims 8 and 17, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Song, Siegel, and Annapureddy teaches a  drone control apparatus and drone routing system of claims 1 and 11. Song further teaches wherein the device is a device connected to a core network of a mobile communication system or a mobile edge computing (MEC) server included in a base station; (“Specifically, the flying drone 100 may measure quality of a signal received from the base station 400-1, 400-2, or 400-N of the wireless communication network 400 to which the flying drone 100 connects, and a current position, and transmit information on the measured current position and the measured signal quality to the drone control apparatus 210 via the base station 400-1, 400-2, or 400-N to which the flying drone 100 connects.” [0065]) 

With respect to claim 9, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Song, Siegel, and Annapureddy teaches a  drone control apparatus and drone routing system of claim 1. Song further teaches the flight vehicle configured to fly to one or more positions indicated by the extracted first piece of the one or more pieces of first position information; (“The drone control apparatus may further include: a control unit that generates control information for the flying drone based on the position information received from the flying drone and the flight restriction information, and transmits the generated control information to at least one of the flying drone and the drone operation system via the communication unit.” [0012], “when the drone 100 autonomously flies, the drone 100 may receive the flight path and the flight altitude from the control system 200 and fly according to the received flight path and the received flight altitude.” [0042])

With respect to claim 10, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Song, Siegel, and Annapureddy teaches a  drone control apparatus and drone routing system of claim 1. Song further teaches: 
a base station; (“The wireless communication network 400 may relay communication between the drone 100, the control system 200, and the drone operation system 300. Specifically, the drone 100 may connect to one of base stations 400-1, 400-2, and 400-N of the wireless communication network 400 to communicate with the control system 200 and the drone operation system 300.” [0045]) 
wherein the base station emits radio waves toward the sky above when it reaches the time point indicated by the piece of time point information; (“the radio wave environment information may include, for example, a variety of parameters indicating quality of a signal transmitted from the base stations 400-1, 400-2, and 400-N of the wireless communication network 400, such as a received signal intensity indicator (RSSI), a signal to noise ratio (SNR), and a signal to interference plus ratio (SINR).” [0042])
However, Song does not teach the communication between a drone and a base station at a certain time point. Siegel teaches (“System 100 (e.g., drone 105, vehicle 110, and tower 115) may include one or more transceivers 230, for example, as part of computing system 103. Transceiver 230 may communicatively connect the devices of system 100, for example, using any type of wireless connection… Transceiver 230 may include any technology that is used to exchange data wirelessly using radio waves over a radio range or network that enables communication.” [0037], “The route decider program 215a may calculate a time estimate for the whole route or parts of the route, for example based on time estimates to traverse each segments, and time estimate to complete the transition at each node… The routing approaches discussed herein may be used to determine the quickest route through a set of flight segments and nodes.” [0055], “The drone then sends and receives the projected rendezvous location at the time the drone will rendezvous.” [0113]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus, Annapureddy’s network strength information, and Siegel’s route navigation and time information so that (“drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002] and “it is desirable to be able to estimate the amount of time that a drone will take to pick-up and rendezvous” See Siegel [0077]). 

With respect to claims 13 and 20, Song in combination with Siegel and Annapureddy, as shown in the rejection above, discloses the limitations of claims 11 and 18. 
The combination of Song, Siegel, and Annapureddy teaches a  drone control apparatus and drone routing system of claims 11 and 18. Song further teaches selecting, out of the extracted first piece of the one or more pieces of first position information, a predetermined piece of first position information corresponding to a corner or corners of an area in which communication can be performed at a communication rate equal to or greater than the second communication rate and select a piece of first position information of one or more positions on a shortest path connecting positions within the area among one or more paths from the present location to the destination each of which passes one or more positions among the one or more positions indicated by the selected piece of first position information, using a shortest path search method; (“the path determination unit 215 may determine the flight path and the flight altitude between the departure and the destination so that the drone passes through an area and an altitude at which a radio wave environment satisfying a preset standard is provided based on the radio wave environment information of the wireless communication network 400 stored in the storage unit 213, and avoids the flight restricted area in which the flight of the drone 100 is restricted or prohibited based on the flight restriction information.” [0058]) 
However, while Song teaches the comparing of communication rates in a position to a preset value, Song does not teach determining the shortest path. Siegel teaches (“The route decider program 215a may calculate a time estimate for the whole route or parts of the route, for example based on time estimates to traverse each segments, and time estimate to complete the transition at each node… The routing approaches discussed herein may be used to determine the quickest route through a set of flight segments and nodes.” [0055]) in which the shortest path is calculated using time in between individual flight segment nodes. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Song’s drone control apparatus, Annapureddy’s network strength information, and Siegel’s route navigation so that (“drone routing systems may be configured to safely and efficiently route drones” See Siegel [0002] and “a variety of inputs may be useful in computing cost functions for routing” See Siegel [0106]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662